
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 93
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2009
			Mr. Baca (for
			 himself, Mr. Lewis of California,
			 Mr. Calvert,
			 Mr. Filner,
			 Mr. Issa, Mrs. Bono Mack, and Mr. Dreier) submitted the following resolution;
			 which was referred to the Committee on
			 Armed Services
		
		RESOLUTION
		Honoring the Armed Forces from the Inland
		  Empire in California and their families for their extraordinary sacrifices
		  serving the United States in Operation Enduring Freedom and Operation Iraqi
		  Freedom.
	
	
		Whereas the Armed Forces includes all branches of the
			 military, including the National Guard and Reserves;
		Whereas more than 1,811,843 members of the Armed Forces
			 have been deployed in Operation Enduring Freedom or Operation Iraqi Freedom
			 since September 2001;
		Whereas over 512 Californians have died in Afghanistan and
			 Iraq, many of whom were from the communities of the Inland Empire;
		Whereas over 3,477 Californians have been wounded in
			 battle in Afghanistan and Iraq, many of whom are from the communities of the
			 Inland Empire;
		Whereas both physical and mental injuries sustained during
			 combat have a life-altering impact on those who served our Nation, as well as
			 their families;
		Whereas members of the Armed Forces from the Inland Empire
			 have been killed and injured in operations to bring peace and stability, in the
			 name of democracy;
		Whereas the Inland Empire region of southern California
			 includes the counties of San Bernardino and Riverside, and unincorporated areas
			 of Muscoy and Etiwanda; and
		Whereas members of the Armed Forces from the Inland Empire
			 have served honorably in their mission to fight terrorism and protect the
			 greater security of the United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that
			 the members of the Armed Forces from the Inland Empire gave, and continue to
			 give, to our Nation;
			(2)commits to
			 providing wounded warriors with the highest quality of medical care available,
			 including for their families during the recovery process;
			(3)commends the
			 actions of private citizens and organizations from the Inland Empire who
			 volunteer to support America’s wounded warriors;
			(4)encourages Members
			 and all citizens to take steps to show support and appreciation for all
			 returning troops;
			(5)honors and
			 recognizes the sacrifices made by the members of the Armed Forces from the
			 Inland Empire, and that of their families; and
			(6)understands that
			 the American people are forever grateful to the members of the Armed Forces
			 from the Inland Empire for the service they have provided to the United
			 States.
			
